UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54154 Commission File Number Fulucai Productions Ltd. (Exact name of registrant as specified in its charter) Nevada 68-0680436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3632-13 St SW, Calgary, ABCanada T2T 3R1 (Address of principal executive offices) (Zip Code) 403-689-3901 (Registrant’stelephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Exchange Act: Title ofclass Common Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value of voting common stock held by non-affiliates was approximately $1,000,000 as of October 31, 2011 assuming solely for the purpose of this calculation that all directors, officers and greater than 10% stockholders of the registrant are affiliates.Shares of common stock held by each officer and director have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST 5 YEARS: Indicate by check mark whether the issuer has filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 90,000,000 common shares outstanding as of July 20, 2012 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. None 2 Fulucai Productions Ltd. TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 12 Item 1B Unresolved Staff Comments 12 Item 2 Properties 12 Item 3 Legal Proceedings 12 Item 4 Mine Safety Disclosures 12 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 13 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A Quantitative and Qualitative Disclosures About Market Risk 15 Item 8 Financial Statements and Supplementary Data 15 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A Controls and Procedures 16 Item 9B Other Information 18 PART III Item 10 Directors, Executive Officers and Corporate Governance 18 Item 11 Executive Compensation 19 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13 Certain Relationships and Related Transactions, and Director Independence 21 Item 14 Principal Accounting Fees and Services 23 PART IV Item 15 Exhibits, Financial Statement Schedules 24 SIGNATURES 25 3 PART I ITEM 1.BUSINESS Statements in this Form 10-K Annual Report may be “forward-looking statements.”Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and probably will, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this Form 10-K Annual Report, including the risks described under “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in other documents which we file with the Securities and Exchange Commission (“SEC”). In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, competition, government regulations and requirements, pricing, general industry and market conditions, growth rates, and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-K Annual Report. General Development of Business Fulucai Productions Ltd. was incorporated on March 26, 2010 under the laws of the State of Nevada and is referenced herein as either "Fulucai", "the Company", "we", "us" or "our".We are a development stage independent concept developer in the field of television and motion pictures having our principal office located at 3632-13 St SW, Calgary, Alberta, Canada T2T 3R1. Our phone number is (403) 689-3901 and our e-mail is jimd@fulucai.tv. Our website is at www.fulucai.tv. Currently, we are a television and movie production company.Our initial plan of operation was to develop reality-based show concepts for sale to television and Internet production interests.This planned development was expected to include the production of “trailers”. Trailers are short videos that demonstrate the concept to potential buyers.We developed our first reality show, however, we were unable to find a buyer and we determined to undertake production of a full-length feature film, “Inevitable” which is now completed and has been submitted to several film festivals for review. We do not expect to know festival acceptance status until the fall of 2012. On March 28, 2011, the Company and Octacation Productions Ltd. (“Octacation”) entered into a Development Agreement under which the Company was to provide video production and post-production services for the development of a marketing video for Octacation’s movie, “Smack in the Middle of Nowhere”. Under the terms of the Agreement, the Company was to provide video production and post-production services, voice acquisition and mixing, sound effects, non-union actors, craft services, direction, and editing. Any and all other services, including music, are considered extras and billed on a cost-plus-20% basis.During May, 2011, Octacation experienced a disruption in its operations due to a situation where it could not access its funds in order to progress the contract with the Company and on May 31, 2011 due to a lack of available funding Octacation terminated its agreement with the Company. On October 14, 2011, the Company and its President, James Durward, entered into a Royalty Agreement whereby the Company acquired all rights to the intellectual property known as “All the Wrong Reasons” as registered with the Writer’s Guild of America Registration Number 1533357.Mr. Durward will receive a 20% gross overriding royalty on any and all worldwide revenues generated by, or derived from, the production. The production was re-named “Inevitable” and is referred to previously in this section. On April 4, 2012, the Companyand SFT Diversified Global LLC (“SFT”) entered into an Assignment Agreement (the “Agreement”) whereby SFT assigned all rights and interest in an option agreement between SFT and Orion Oil & Gas Properties, a Texas General Partnership (the “Option”). Under the terms of the Option, the Company acquired the rights to acquire certain surface and sub-surface mineral rights, including but not limited to natural gas and oil mineral rights being, lying and situated in the Counties of Cherokee, DeKalb, Etowah, Jackson and Marshall, in the State of 4 Alabama, subject to an initial deposit for the Option of $1,000,000.The Company was unable to raise the funds required under the Option and on May 31, 2012, the Agreement was in default and the Company determined in early June not to pursue the Option. On June 29, 2012, we finalized negotiations with Equine Venture Group, Inc. (“Equine”) and entered into an acquisition agreement with Equine and Equine’s sole shareholder, Jennifer Serek (“Serek”) to acquire all of the issued and outstanding shares of Equine. Under the terms of the acquisition agreement, we will acquire the shares of Equine by way of the issuance of a total of five million restricted shares of the common stock of the Company to Equine’s shareholder, Serek with one million shares to be issued on closing and a further one million shares to be issued on each anniversary of closing. Further, Equine shall appoint directors and officers to our Board of Directors and the Company’s current directors shall resign. As this transaction involves the issuance of shares in regard to the acquisition, the appointment and resignations shall be subject to Rule 14-f-1 of the Securities and Exchange Commission and the change in the Board of Directors shall take place 10 days after the filing of such form with the Securities and Exchange Commission. Further to the terms of the acquisition agreement, the existing assets of the Company shall be transferred to James Durward, our current director and President in exchange for the return to treasury by James Durward of fifteen million restricted shares of common stock of the Company. This transaction has not closed and has a closing date of July 31, 2012 under the terms of the acquisition agreement.We cannot be sure if all of the necessary actions to be undertaken for closing will occur and if not, then the transaction will not close and we will continue to pursue the television and movie production business and look for other acquisitions that may generate revenue. As we currently are operating our television and production business and we are in contract by way of the acquisition agreement for the acquisition of Equine Venture Group Inc. we are providing detail on both businesses to ensure full disclosure in this filing.On July 31, 2012, if the acquisition agreement with Equine closes then we will no longer hold any rights or assets to the television or movie productions, none of which have generated any revenue and none of which have any distribution agreements, which will be transferred on closing. OUR CURRENT BUSINESS IN TELEVISION AND MOVIE PRODUCTION TELEVISION CONCEPT The Real Deal The Real Deal was our first reality show television concept.The first series of The Real Deal was completed in March, 2011 and, using the first series as a marketing tool, we started to seek licensors for the concept. We were unable to find any licensors of The Real Deal. Video andPost Production Contract – Movie Script On March 28, 2011, the Company and Octacation Productions Ltd. (“Octacation”) entered into a Development Agreement whereby the Company was toprovide video production and post-production servicesfor the development of a marketing video for Octacation’s movie, “Smack in the Middle of Nowhere”. Under the terms of the Agreement the Company was to provide video production and post-production services, voice acquisition and mixing, sound effects, non-union actors, craft services, direction, and editing. Any and all other services, including music, will be considered extras and billed on a cost-plus-20% basis. On or before April 29, 2011, Octacation was to provide the Company with ten (10) storyboarded scenes and scripted dialogue, if any, to be used by the Company as guidance for the Trailer production. Prior to April 29, 2011, Octacation delivered to the Company the required storyboarded scenes and planning of the trailer commenced. During May, 2011, Octacation experienced a disruption in its operations due to a situation where it could not access its funds in order to progress the contract with the Company and on May 31, 2011 due to a lack of available funding Octacation terminated its agreement with the Company. 5 Movie Production Agreement On October 14, 2011, the Companyandits President, James Durward, entered into a Royalty Agreement whereby the Company has acquired all rights (“Rights”) to the intellectual property known as “All the Wrong Reasons” as registered with the Writer’s Guild of America Registration Number 1533357 (the “Production”). The Production has been re-named "Inevitable". In return for the Rights, the Company has agreed to pay James Durward a 20% gross overriding royalty on any and all worldwide revenues generated by, or derived from, the Production. As of February 20, 2012, the Production was completed under the name “Inevitable”. Production costs were approximately $11,000. The Company submitted the Production to a variety of film festivals world-wide in an attempt to have it picked up for distribution. The status of these submissions will not be known until the Fall of 2012. No such distribution arrangements exist at this time and the terms and conditions of any such a distribution deal, if reached, are unknown. Television Industry Overview United States Television Distribution Television rights in the United States are generally licensed first to pay television for an exhibition period following home video release, thereafter to network television for an exhibition period, then to pay television again, and finally syndicated to independent stations. Therefore, the owner of a property may receive payments resulting from television licenses over a period of six years or more. Movie Distribution The availability of low-cost, high-quality production equipment combined with the ability to distribute product via the Internet, may be fundamentally changing the way feature-length movies are distributed. Often, a movie that was accepted by a distributor would see a revenue split, reasonably expected in the 50-50 range, and with no guarantee of distribution or revenue. In some cases, an up-front pay might be paid to offset production costs. Today, movies can be self-distributed via the Internet without the involvement of a distributor. This said, there are material costs associated with Internet marketing and those costs could render the movie unprofitable. Independent films, such as the company produces, may be inexpensive to produce but they are very difficult to have seen. Submissions to film festivals are an attempt to attract distributors but there is no guarantee that film festivals will generate any distribution agreements. Cable and Pay Television Pay television rights include rights granted to cable, direct broadcast satellite, microwave, pay per view and other services paid for by subscribers. Cable and pay television networks usually license properties for initial exhibition commencing six to twelve months after initial domestic theatrical release (if any), as well as for subsequent showings. Some pay television services have required exclusivity as a precondition to such contracts. The pay television market is characterized by a large number of sellers and few buyers.However, the number of properties utilized by these buyers is extremely large. Network Television In the United States, broadcast network rights are granted to ABC, CBS, NBC, FOX or other entities formed to distribute programming to a large group of stations. The commercial television networks in the United States license properties for a limited number of exhibitions. Television Syndication If the producer has entered into a commercial television network license the property may be shown shortly after its completion through a number of outlets. This activity, known as “syndication,” has become an important source of revenues as the number of, and competition for, programming among local television stations has increased. 6 Foreign Television Syndication Properties are now being licensed in the foreign television market in a manner similar to that in the United States. The number of foreign television stations as well as the modes of transmission (i.e., pay, cable, network, satellite, etc.) have been expanding rapidly, and the value of such markets has been likewise increasing and we believe will continue to expand. Producers may license properties to foreign television stations during the same period they license such properties to television stations in the United States; however, governmental restrictions and the timing of the initial foreign theatrical release of the property in the territory may delay the exhibition of such properties in such territory. Re-licensing The collective retained rights in a group of previously produced properties is often a key asset, as such properties may be re-licensed in the pay and commercial television, home video and non-theatrical markets. Production The Company intends to produce its trailers and movies at the lowest possible cost consistent with the quality that it seeks to achieve. The Company will attempt to avoid the substantial overhead associated with major production companies by maintaining minimal staff. The Company owns some production equipment, but will adopt the standard industry practice of renting production facilities and equipment and engaging free-lance production staff on an “as-needed” basis. The Company expects the total production period for a Company-produced trailer to generally continue for as long as three months and in some instances, even longer. Feature-length movie production may take up to 12 months or longer. Multiple projects may run concurrently, should we have sufficient funds available to do so. DistributionApproach Fromabusinessperspective, the primary goal of the Company's ventures is to maximize its revenues to it and to seek to maximize the return on investment of its shareholders; however, there can be no assurance that this goal will be achieved or that increased revenues will equate to a higher return on investment. The ultimate commercial success of any video product is dependent on its distribution. The Company believes that the most important initial objective in achieving this goal is to maximize proceeds from the North American licensing of its concepts, since it considers such markets to be the single most important determinant of a picture's performance in the subsequent markets of home Video/DVD/Podcasts, pay cable and free broadcast television and foreign television syndication. The Company plans to approach prospective distributors with a completed trailer, thus potentially enhancing its bargaining position with respect to negotiating the terms of the distribution arrangements. The Company may present the trailers at the major television markets held each year in the USA. The producers believe they will have designed trailers to be attractive to distributors since elements of the trailers will be specifically conceived to appeal to some of the most important segments of the reality show-viewing public. The same approach, augmented by festival submissions, will be used with movie products. Current Projects The Company has developed two (2) projects in-house.One is the reality television concept,“The Real Deal”, Writers Guild of Canada Reg. # S10-00417. The Real Deal is a reality show concept that features companies competing for a potential financing. Expert panelists listen to corporate presentations and, through a series of elimination rounds, determine which company is worthy of receiving a financing offer. The target audience is that of popular investment-related shows such as CNBC’s Mad Money and ABC’s Shark Tank (both in the US) and Dragon’s Den and BNN (in Canada). All rights to The Real Deal were acquired from our President, James Durward in return for a 5% gross overriding royalty on all revenues generated by all of the Company’s present and future properties.We have also agreed to pay, to Mr. Gordon Rix who is an officer and director of the Company, a royalty of 1% on all broadcast licensing revenues related to The Real Deal until such time as the Company sells or otherwise disposes of The Real Deal rights. We have also agreed to pay, to Douglas MacLeod, an unaffiliated consultant, a royalty of .5% on all broadcast licensing revenues related to The Real Deal until such time as the Company sells or otherwise disposes of The Real Deal rights. There are no plans to sell or otherwise dispose of these rights at this time. 7 We have purchased equipment necessary to operate a small video production facility that currently operates from space provided free of charge by our President. On October 14, 2011, the Companyandits President, James Durward, entered into a Royalty Agreement whereby the Company has acquired all rights (“Rights”) to the intellectual property known as “All the Wrong Reasons” as registered with the Writer’s Guild of America Registration Number 1533357 (the “Production”). The Production has been re-named "Inevitable". In return for the Rights, the Company has agreed to pay James Durward a 20% gross overriding royalty on any and all worldwide revenues generated by, or derived from, the Production. As of May 20, 2012, the Production was completed as “Inevitable”. Production costs were approximately $11,000. The Company submitted the Production to a variety of film festivals world-wide in an attempt to have it picked up for distribution. No such distribution arrangements exist at this time and the terms and conditions of any such a distribution deal, if reached, are unknown. Festival acceptance status will not be known until the fall of 2012. Distribution Arrangements Effective distribution is critical to the economic success of a television or movie product, particularly when made by an independent production company. We have not as yet negotiated any distribution agreements. For any television concepts, we intend to market our trailers to existing distribution companies, primarily independent distributors. We will retain the right for ourselves to market our product on a jurisdiction-by-jurisdiction basis throughout the rest of the world and to market television and other uses separately.In many instances, depending upon the nature of distribution terms available, it may be advantageous or necessary for us to license all, or substantially all, distribution rights through one major distributor. For feature-length movies, we intend to attract distribution by way of film festival submissions and by direct Internet marketing should funds be available to do so. To the extent that we may engage in foreign distribution of our products, we will be subject to all of the additional risks of doing business abroad including, but not limited to, government censorship, currency fluctuations, exchange controls, greater risk of "piracy" copying, and licensing or qualification fees. It is not possible to predict, with certainty, the nature of the distribution arrangements, if any, that we may secure for our development concepts. Competition The television and movie production industries are intensely competitive. Competition comes from companies within the same business and companies in other entertainment media that create alternative forms of entertainment.The industry is currently evolving in such a way that certain multinational multimedia firms will be able to dominate this space because of their control over key film, magazine, and television content, as well as key network and cable outlets.These organizations have numerous competitive advantages, such as the ability to acquire financing for their projects and to make favorable arrangements for the distribution of completed product.All of our competitors will likely be organizations of substantially larger size and capacity, with far greater financial and personnel resources and longer operating histories, and may be better able to acquire properties, personnel and financing, and enter into more favorable distribution agreements. Our success will depend on public taste, which is both unpredictable and susceptible to rapid change. As an independent production company, we most likely will not have the backing of a major studio for production and distribution support. Consequently, we may not be able to complete a distribution deal. In order to be competitive, we intend to create and/or acquire innovative concepts that may appeal to a wide range of public tastes both in the United States and abroad.Moreover, by producing our products in Canada we believe that we will be able to significantly reduce production costs, and thereby offer our products to distributors at competitive pricing. Investors must be aware that at this time we have completed one production known as “Inevitable”, which Production has been submitted to a variety of film festivals world-wide in an attempt to have it picked up for distribution. No such distribution arrangements exist at this time and the terms and conditions of any such a distribution deal, if reached, are unknown. Festival acceptance status will not be known until the fall of 2012. 8 Intellectual Property Rights Rights to motion pictures are granted legal protection under the copyright laws of the United States and most foreign countries, including Canada.These laws provide substantial civil and criminal penalties for unauthorized duplication and exhibition of motion pictures. Motion pictures, musical works, sound recordings, artwork, and still photography are separately subject to copyright under most copyright laws. We plan to take appropriate and reasonable measures to secure, protect, and maintain copyright protection for all of our products under the laws of the applicable jurisdictions. Motion picture piracy is an industry-wide problem.The motion picture industry trade association provides a piracy hotline and investigates all piracy reports. The results of such investigations may warrant legal action, by the owner of the rights, and, depending on the scope of the piracy, investigation by the Federal Bureau of Investigation and/or the Royal Canadian Mounted Police with the possibility of criminal prosecution. Under the copyright laws of Canada and the United States, copyright in a motion picture is automatically secured when the work is created and "fixed" in a copy. We intend to register our films for copyright with both the Canadian Copyright Office and the United States Copyright Office.Both offices will register claims to copyright and issue certificates of registration but neither will "grant" or "issue" copyrights.Only the expression (camera work, dialogue, sounds, etc.) fixed in a motion picture can be protected under copyright. Copyright in both Canada and the United States does not cover the idea or concept behind the work or any characters portrayed in the work.Registration with the appropriate office establishes a public record of the copyright claim. Ordinarily, a number of individuals contribute authorship to a motion picture, including the writer, director, producer, camera operator, editor, and others. Under the laws of both the United States, and Canada,these individuals are not always considered the "authors," however, because a motion picture is frequently a "work made for hire." In the case of a work made for hire, the employer, not the individuals who actually created the work, is considered the author for copyright purposes.We intend all of our films to be works made for hire in which we will be the authors and thereby own the copyright to our films. Canada's copyright law is distinguished from that of the United States by recognizing the moral rights of authors.Moral rights refer to the rights of authors to have their names associated with their work, and the right to not have their work distorted, mutilated or otherwise modified, or used in association with a product, service, cause or institution in a way that is prejudicial to their honor or reputation.Moral rights cannot be sold or transferred, but they can be waived.We intend that all individuals who contribute to the creation of any of our motion pictures will be required to waive any such moral rights that they may have in the motion picture. For copyright purposes, publication of a motion picture takes place when one or more copies are distributed to the public by sale, rental, lease or lending, or when an offering is made to distribute copies to a group of persons (wholesalers, retailers, broadcasters, motion picture distributors, and the like) for purposes of further distribution or public performance. A work that is created (fixed in tangible form for the first time) on or after January 1, 1978, is automatically protected from the moment of its creation and is ordinarily given a term enduring for the author's life plus an additional 70 years after the author's death. For works made for hire, the duration of copyright will be 95 years from publication or 120 years from creation, whichever is shorter. Although we plan to copyright all of our film properties and projects, there is no practical protection from films being copied by others without payment to us, especially overseas. We may lose an indeterminate amount of revenue as a result of motion picture piracy. Being a small company, with limited resources, it will be difficult, if not impossible, to pursue our various remedies. Motion picture piracy is an international as well as a domestic problem. It is extensive in many parts of the world. In addition to the Motion Picture Association of America, the Motion Picture Export Association, the American Film Marketing Association, and the American Film Export Association monitor the progress and efforts made by various countries to limit or prevent piracy. In the past, these various trade associations have enacted voluntary embargoes of motion picture exports to certain countries in order to pressure the governments of those countries to become more aggressive in preventing motion picture piracy. The United States government has publicly considered trade sanctions against specific countries that do not prevent copyright infringement of American motion pictures. There can be no assurance that voluntary industry embargoes or United States government trade sanctions will be enacted. If enacted, such actions may impact the revenue that we realize from the international exploitation of our motion pictures. If not enacted or if other measures are not taken, the motion picture industry, including us, may lose an indeterminate amount of revenue as a result of motion picture piracy.(Motion Picture Academy of America, United Drive-In Theater Owners Association and National Association of Theater Owners annual reports 2007, 2008) 9 Labor Laws We are aware that the cost of producing and distributing filmed entertainment has increased substantially in recent years. This is due, among other things, to the increasing demands of creative talent as well as industry-wide collective bargaining agreements. Many of the screenplay writers, performers, directors and technical personnel in the entertainment industry who will be involved in our productions are members of guilds or unions that bargain collectively on an industry-wide basis. We have found that actions by these guilds or unions can result in increased costs of production and can occasionally disrupt production operations.If such actions impede our ability to operate or produce a motion picture, it may substantially harm our ability to earn revenue and result in our business to fail. (Screen Actors Guild Codified Agreement). We will use non-unionized talent whenever possible to reduce our costs of production.Notwithstanding, many individuals associated with our productions, including actors, writers and directors, will be members of guilds or unions, that bargain collectively with producers on an industry-wide basis from time to time. Our operations will be dependent upon our compliance with the provisions of collective bargaining agreements governing relationships with these guilds and unions.Strikes or other work stoppages by members of these unions could delay or disrupt our activities.The extent to which the existence of collective bargaining agreements may affect us in the future is not currently known. Business of Equine Venture Group Inc. (“Equine”) The mission of Equine is to identify grand prix horses from breeders worldwide, purchase them, train them, show them, and then resell them for substantial profits. Equine has assembled a highly experienced, expert team to identify, purchase, train, show, and resell championship grand prix horses. Subject to raising funding, which currently they are seeking in the amount of $3,000,000 they intend to purchase approximately 3 horses every 6 months, and will sell the horses after approximately 12 months of ownership, after the training and showing/competition process has been completed. The Company is 100% owned by Jennifer Serek. Service Description Summary Equine intends to identify six to nine year-old premier warm-blood horses from top breeders, primarily in Europe, with famous bloodlines, for purchase. Through longstanding relationships with highly experienced breeders, trainers, brokers, and Olympic riders, they will screen each horse for a wide array of specific characteristics including health, bloodline, strength, stamina, personality, temperament, human-horse connection, “scope,” carefulness, and synergy, etc. Each horse will be “vetted” by a highly experienced veterinarian who will take extensive (more than 40) x-rays. These x-rays will then be sent to an American veterinarian who will review and analyze them for approval. Only after approval will they purchase a horse. They will purchase horses and ship them to Calgary, Alberta Canada to their training facility. Each horse will be professionally trained by expert, highly experienced staff led by Jennifer Serek. Once initial training has been completed, each horse will then be taken on the show circuit where training in real-world show and competition conditions will continue. Industry Analysis Summary Through 2016, the Horse and Other Equine Production industry is forecast to be on its way to pre-recessionary levels. Positive changes in downstream demand for the industry's animals and services will be the major factor growing revenue. Growth in disposable income and participation in equestrian sports will play a key role in stimulating demand. Also, a depreciation of the US dollar through 2016 will boost export demand. In light of these positive factors, revenue is forecast to grow at an average rate of 2.2% per year and total $1.8 billion in 2016. The recovery over this period is expected to get an initial bump in 2012, with revenue projected to grow 2.7%. 10 Facilities and Operational Summary Equine operates out of a world-class training facility—Silverstar Farms—in Calgary, Alberta Canada. This facility offers 150 acres just outside of the city of Calgary with 30 stalls, a Eurosizer (horse treadmill), top "travelright" footing, indoor and outdoor rings, rubber brick aisle, rubber stalls, along with a comprehensive team of expert trainers, grooms, and support staff. We will have full access to everything this top-rated facility has to offer, which will allow us to fully develop our horses into grand prix show-winners. Operational Plan Equine anticipates paying, on average, $300,000 per horse, including all broker’s fees. They will likely purchase most, if not all of our horses from European breeders and brokers, working directly with highly reputable dealers that they have long-established relationships with, over many years and hundreds of transactions. Once they have identified horses for purchase, the estimatedtotal cost for all training and preparation, is $125,000. The plan is to purchase 3 horses every six months, on average. The estimate isthat it will take approximately 12 months to fully develop each horse before they can sell it. Promotional, Marketing and Sales Strategy Summary Horses of this caliber gain exposure through competitions at shows, attracting attention from potential buyers. Sales are typically private in nature, and can be facilitated through a specialty broker or as a direct sale between breeder, trainer, or owner. All broker’s fees are paid by the buyer, should a broker be involved in the transaction. By showing and competing with our horses, and through success in shows and competition, the plan is to build strong demand for each individual animal,as well as the brand. The company website at: www.equineventuregroup.com showcases Equine’s business acumen and eventually will document and highlight successful show wins, competition wins, and sales. At this time Equine does not have the funding in order to effect its business plan.It expects to raise a total of $3,000,000 by way of equity funding by the end of 2012. In the event that the Equine transaction closes, James Durward and Gordon Rix will both resign their Director and Officer positions with the Company. Description of Property We own no real estate property or production facilities. We are presently using office space in Calgary, Canada, provided at no cost by our President. Number of Total Employees Fulucai is currently in the development stage. During the development stage, we plan to rely exclusively on the services of ourofficers and directors to set up our business operations. Our Officers and Directors currently provide services to the Company at no cost.The President, Mr. James Durward currently works full-time as an unpaid employee on our business. Mr. Rix intends to spend such time as may be required in his role as Chief Financial Officer and a Director of the Company.We cannot estimate at this time how much that role may require. Mr. Durward is our only full-time employee and is not paid for his services. We believe that our operations are currently on a small scale that is manageable by these individuals. The film production professionals we plan to utilize will be considered independent contractors. We do not intend to enter into any employment agreements with any of these professionals. Thus, these persons are not intended to be employees of our company. Employment Agreements There are currently no employment agreements and none are anticipated to be entered into within the next twelve months. There is a gross overriding royalty agreement between the Company and Douglas McLeod whereby Mr. McLeod will provide creative input and project management recommendations with regard to the trailer development and marketing in return for a .5% (one half of one percent) gross overriding royalty on all broadcast licensing revenues generated by the Real Deal. A .5% gross royalty interest in The Real Deal means that for every dollar ($1.00) that is 11 generated as revenue, Mr. McLeod will be entitled to receive $0.005. Douglas MacLeod is a Calgary based independent producer who has been involved in the Canadian film and television industry for over thirty-five years, executive producing and producing feature films, television movies and prime time dramatic series for domestic and international markets. Doug has also served on the Board of Directors of the Canadian Film & Television Production Association, is a former co-chair of the Government of Alberta’s Film and Television Advisory Committee and is a Past President of the Alberta Motion Picture Industry Association.Douglas McLeod is unaffiliated with the Company. Intellectual Properties James Durward, the President and CEO of the Company, contributed all right, title and interest he held along with all ancillary rights in the original works written by himself and as registered with the Writers Guild of Canada (“WGC”) Registration Number S10-00417, and named “The Real Deal”. In return he was granted a 5% gross royalty interest in all of the Company’s products which means that for every dollar that is generated as revenue, Mr. Durward will be entitled to receive $0.05. We have placed no value on these current properties due to the additional difficulty and expense of securing appraisals to comply with the American Institute of Certified Public Accountant’s Statement of Position 00-2. On October 14, 2011, the Companyandits President, James Durward, entered into a Royalty Agreement whereby the Company has acquired all rights (“Rights”) to the intellectual property known as “All the Wrong Reasons” as registered with the Writer’s Guild of America Registration Number 1533357 (the “Production”). The Production has been re-named "Inevitable". In return for the Rights, the Company has agreed to pay James Durward a 20% gross overriding royalty on any and all worldwide revenues generated by, or derived from, the Production. The WGC is a guild which represents any/all aspects of writers including but not limited to registration of materials and collective bargaining of/for contracts.Please visit their website at www.wgc.ca for further information.Registration with the WGC is not the same as maintaining a registered copyright.Under U.S. copyright law, all literary works receive copyright protection when a work is complete,registration simply established a definitive date of a work and gives the holder of the copyright the right to, among other things, collect attorney’s fees in the prosecution of infringement claims.Registration with the WGC does not afford the registrant with a right to collect attorney’s fees but it does establish an objective date of a literary work. The Company has not sought copyright protection on its property at this point because a script tends to be revised many times and is generally not complete until production is complete.Once production is completed on each of its projects, the Company intends to file for copyright protection. Investments in Marketable and Non-Marketable Securities None ITEM 1A.RISK FACTORS The Company is a smaller reporting company and is not required to provide this information. ITEM 1B.UNRESOLVED STAFF COMMENTS The Company is a smaller reporting company and is not required to provide this information. ITEM 2.PROPERTIES The Company does not own any properties or any real estate. ITEM 3.LEGAL PROCEEDINGS We know of no pending proceedings to which any director, member of senior management, or affiliate is either a party adverse to us, or has a material interest adverse to us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 12 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information, Holders and Dividends The Company's common stock is currently quoted on the Over-the-Counter Markets (OTC/BB) under the trading symbol “FCPS”. Following is a report of high and low closing bid prices for each quarterly period for the fiscal year ended April 30, 2012 and from trading during April 30, 2011 when the Company was quoted on the Over-the-Counter Bulletin Board. Quarter High ($) Low ($) 4th Quarter ended 04/30/2012 3rd Quarter ended 01/31/2012 2nd Quarter ended 10/31/2012 1st Quarter ended 07/31/2012 4th Quarter ended 04/30/2011 The above information was provided by OTC Markets.The quotations provided may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders As of July 17, 2012, there were 59 record holders of the Company’s common stock (which number does not include the number of stockholders whose shares are held by a brokerage house or clearing agency, but does include such brokerage houses or clearing agencies as one record holder.) Dividends We have never declared or paid any cash dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Securities Authorized for Issuance under Equity Compensation Plans The Company does not currently have any equity compensation plans. Recent Sales of Unregistered Securities There were no unregistered securities sold or issued by the Company without the registration of these securities under the Securities Act of 1933 in reliance on exemptions from such registration requirements, within the period covered by this report, which have not been previously included in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. ITEM 6.SELECTED FINANCIAL DATA The Company is a smaller reporting company and is not required to provide this information. 13 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements This annual report contains forward-looking statements relating to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as "may", "should", "intends", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential", or "continue" or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors which may cause our or our industry's actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance.You should not place undue reliance on these statements, which speak only as of the date that they were made.These cautionary statements should be considered with any written or oral forward-looking statements that we may issue in the future.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results, later events or circumstances or to reflect the occurrence of unanticipated events. In this annual report unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares of our capital stock. The management’s discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP"). Liquidity and Capital Resources As of April 30, 2012, we had total assets of $17,407 ($75,743- 2011) comprised of $2,718 in cash and $14,689 in fixed assets, being equipment and software.This reflects a decrease of $58,336 of the value of our total assets from $75,743 on April 30, 2011.The decrease in assets is due to cash payments made for professional fees, video production costs, video equipment and software, the costs of the offering, and general and administrative expenses to further the business plan of the Company.As of April 30, 2012, our total liabilities increased minimally to $20,244 from $19,985 as of April 30, 2011.During the fiscal year, April 30, 2012, we generated $15,750 in revenues due to a production contract for our services as compared to no revenues during the fiscal year ended April 30, 2011. We do not have sufficient working capital to satisfy our cash requirements for the next twelve months of operations. We are in transition on a current acquisition which we hope to close by July 31, 2012.Should that acquisition close then the Company anticipates it will require a minimum of $3,000,000 to effect the business plan which is the buying, training and reselling of competitive jumping and show horses.Should this acquisition close the new management is planning to undertake a $3,000,000 equity funding.There can be no assurance they will be successful in raising any funds under the planned funding. However, if we do not close on the acquisition then in order to continue with our movie production business we anticipate we will require a minimum of $250,000 to be expended on our ongoing operations.We do not have sufficient funds for the next twelve months of operations.We will be required to raise additional capital to continue operations.There can be no assurance that we will be able to raise any funds on commercially reasonable terms.If we are not able to obtain the additional financing on a timely basis, we will not be able to meet our other obligations as they become due and we may be forced to cease the operation of the business.We currently do not have any negotiated funding available.It is unsure as to how we will raise the required funds to continue our current business. There is substantial doubt about our ability to continue as a going concern as the continuation of our business is dependent upon achieving success in our required television development efforts and ultimately having a profitable level of operations.The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholder.Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. 14 Results of Operations Our operating results for the fiscal year ended April 30, 2012 are described below. Revenues We earned $15,750 in revenue since our inception.At the present time, we do not have sufficient funds to be able to progress our business plan either in the current business or for the new acquisition which is expected to generate substantial revenues in year two of operations, however, there can be no assurance that this will occur. There can be no assurance that we will continue to generate revenues from either the new business planned for acquisition or our current business. Expenses Our net loss for the fiscal year ended April 30, 2012 was $58,595 as compared to $56,992 for fiscal 2011, of which $35,513 ($15,914 – 2011) was paid for professional fees, including legal, audit and the costs of the preparation of the registration statement, $8,000 ($25,880– 2011) was paid for video production and $16,931 ($14,295– 2011) for general office expense including telephone, website development and promotion expenses related to our video production.We paid a total of $7,000 in consulting fees to Mr. Durward during the fiscal year ended April 30, 2012 as compared to no fees paid during fiscal 2011. For the fiscal year ended April 30, 2012 the Company incurred operating losses of $58,595 (2011 - $56,992). Professional expenses increased from $15,914 (2011) to $35,513 (2012) primarily due to fees associated with audit fees and legal fees and including a fee paid to legal to progress the Company’s DTC eligibility. Administrative expenses increased minimally from $14,295 (2011) to $16,931 (2012) as the Company incurred increased costs related to XBRL regulatory filing costs during the current year. Depreciation and amortization expenses were $6,901 for fiscal year 2012 as compared to $903 for fiscal 2011 due to the depreciation on purchased video equipment. During fiscal 2011 the Company recorded video production expenses related to development of its show The Real Deal and its associated website of $25,880 as compared to video production charges of $8,000 during fiscal 2012.Consulting fees were paid in relation to video production to Mr. Durward during fiscal 2012 with no similar charges in the prior fiscal year. Net losses for the two completed fiscal years did not increase substantially as they were,$58,595 (2012) and $56,992 (2011). Basic and diluted losses per share for the respective fiscal periods ended April 30, 2012 and April 30, 2011 was ($0.00). Tabular Disclosure of Contractual Obligations There are no Contractual Obligations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. This Company is a smaller reporting company and is not required to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements and supplementary data required by this Item 8 are listed in Item 15(a) (1) and begin on page F-1 of this Annual Report on Form 10-K. 15 FULUCAI PRODUCTIONS LTD. FINANCIAL STATEMENTS REPORTED IN UNITED STATES DOLLARS Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets F-3 Statements of Operations F-4 Statements of Changes in Shareholders’ Equity (Deficit) F-5 Statements of Cash Flows F-6 Notes to Financial Statements F-7 to F-12 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Fulucai Productions Ltd. We have audited the accompanyingbalance sheetsofFulucai Productions Ltd.(a development stage enterprise) (the Company) as ofApril 30, 2012 and 2011, and the relatedstatements of operations, changes inshareholders’ equity (deficit), and cash flows for the years ended April 30, 2012 and 2011,and for the periodfrom March 26, 2010 (inception) through April 30, 2012.Thesefinancial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on thesefinancial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether thefinancial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting, as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in thefinancial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, thefinancial statements referred to above present fairly, in all material respects, the financial position of Fulucai Productions Ltd.as of April 30, 2012 and 2011, and the results of its operations and its cash flows for the yearsended April 30, 2012 and 2011, and for the period from March 26, 2010 (inception) to April 30, 2012,in conformity with accounting principles generally accepted in the United States of America. The accompanyingfinancial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to thefinancial statements, the Company has cash flow constraints, an accumulated deficit, and has not yet produced significant revenues from operations. These factors, among others, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. Thefinancial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah July 23, 2012 F-2 FULUCAI PRODUCTIONS LTD. (A development stage enterprise) Balance Sheets April 30, 2012 April 30, 2011 Assets Current assets Cash $ $ Total current assets Property and equipment, net Total assets $ $ Liabilities and Shareholders’ Equity (Deficit) Current liabilities Accounts payable and accrued expenses $ $ Accounts payable – related party - Customer deposits - Total current liabilities Shareholders’ Equity (Deficit) Common stock-$0.0001 par value, 200,000,000 shares authorized, 90,000,000 shares issued and outstanding as of April 30, 2012 and April 30, 2011,respectively Additional paid in capital Accumulated deficit during the development stage ) ) Total Shareholders' Equity (Deficit) ) Total Liabilities and Shareholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements F-3 FULUCAI PRODUCTIONS LTD. (A development stage enterprise) Statements of Operations From Inception (March 26, 2010) Year ended April 30, to April 30, 2012 Revenue $ $
